 SANITARY LAUNDRY & DRY CLEANING53Sanitary Laundry&,Dry Cleaning Co., Inc.andSalesDrivers,Food Processors,Warehousemen & Help-ers, Local 952,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case 21-CA-9057documents, I issued an order to show cause, on or beforeJune 5, why the motion should not be granted. OnRespondent's request, the return date was extended to June12. For reasons hereinafter shown, the motion is granted.The Representation Case2October 22, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 25, 1970, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Sanitary Laundry & DryCleaning Co., Inc., Santa Ana, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Trial Examiner: On May 18, 1970,1the General Counsel of the Board filed a Motionfor SummaryJudgment based upon a complaint alleging violation ofSection 8(a) (5) and (1), and Respondent's answer thereto.On May 19, upon consideration of all pertinent formalIAll dates hereafter are sequentiallyin 1969 and 1970, unlessotherwisespecified.2Official notice is takenof the recordin the representationproceeding,Case 21-RC-9843.E.g., Section9(d) of the Act;Golden Age Beverage Co.,On November 9, 1965, the Union filed its electionpetition, and on March 11, 1966, an election was conductedin two appropriate units consisting of production andmaintenance employees, and route drivers. On June 4,1968, the Board issued its Decision, Order and Direction ofSecond Election,3 finding that Respondent committedcertain unfair labor practices which interfered with theelection in the unit of route drivers, and ordered the holdingof a second election at an appropriate time. On July 16,1969, a second election was conducted, in which, of 10eligible voters, 8 voted for, and 2 voted against, the Union.On July 23 and August 24, Respondent filed objections tothe conduct of the election. It alleged, in substance, that theUnion held a meeting with employees less than 24 hoursprior to the election, preventing Respondent from holding ameeting to present counterarguments; and that the Uniondistributed a leaflet among the employees which containedimproper promises of benefit, contained confusing infor-mation concerning benefits under existing union contracts,and used confusing job classification titles. On August 13,theRegional Director, following investigation, issued aSupplemental Decision and Certification of Representa-tive, in which he overruled Respondent's objections aslacking in merit, and certified the Union as exclusiverepresentative in the appropriate unit. On August 26, theBoard granted Respondent an extension of time to file aRequest for Review, and on September 8, such a request, insubstantial detail, was filed with the Board. On September24, the Board denied Respondent's request for review, andaffirmed the Regional Director's Supplemental Decisionand Certification of Representative. On October 22, theBoard denied Respondent's motion, of October 10, toreconsider.The Unfair Labor Practice CaseOn March 10, the Union filed and served uponRespondent an unfair labor practice charge. On April 3, thecomplaint thereon was issued by General Counsel allegingthat Respondent refused to bargain upon request with thecertified Union. Dated April 29, an answer to the complaintwas filed by Respondent's president .4 Respondent admitsfiling and service of the charge; the Board's jurisdiction;the appropriate unit; that the Union is a labor organizationunder the Act; that the Union on February 4 and February13 made repeated requests to bargain; and that it rejectedthe Union's request on the ground that "when the appealrights of the Respondent had been exhausted it would thenbe the proper time to bargain collectively if all appeals arerejected." It generally denies the alleged violations, andspecifically that theUnion was certified as exclusive167 NLRB No. 24,enfd. 415 F.2d 26 (C.A. 5).3 171 NLRB No. 23.4 It is notindicated that Respondent retainedlegal counsel in thisproceeding.186 NLRB No. 15 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative in the appropriate unit (of which I havetakenofficialnotice),contending that the RegionalDirector did not consider the issues (on Respondent'sobjections to the election) which could be resolved onlyafter a hearing.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.IIITHE UNFAIR LABOR PRACTICESSummary JudgmentAs shown, the Board denied Respondent's request forreview, affirmed the Regional Director's SupplementalDecision and Certification of Representative, and deniedRespondent's motion for reconsideration. Thus, over anextended period of time, Respondent has fully utilized andexhausted all the procedures in the representation proceed-ing provided under the Act and in the Board's Rules andRegulations (Sections 102.67 and 102.69).5 In response tothe showcauseorder,Respondent does not present, orclaim to present, any newly discovered or previouslyunavailable evidence. The entire thrust of its position is thatit isentitled to a hearing on its objections to the election.However, such a hearing is not a matter of right unlesssubstantialandmaterialissuesareraisedby theobjections,6and the contrary here has already beenconcluded by the Board.In these circumstances, the law has long been settled thatissueswhichwere fully litigated in a prior relatedrepresentation proceedingmay not be relitigated in acomplaint proceeding,7 Here, the representation findingsare the law of the case and binding upon the TrialExaminer.Respondent is free to file with the Boardexceptions to the instant decision and thereafter to seek fullreview of the representation and complaintcasesbefore theCourt of Appeals. Accordingly,as itappears that allnecessaryelementsare established and that there are nounresolvedissueswhich necessitate a hearing, the GeneralCounsel'sMotion for Summary Judgment is foundmeritorious.On the basis of the foregoing findings, and the entirerecord in the case, I make the following further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is engaged primarily in the business ofoperating a retail and wholesale laundry and dry cleaningplant in Santa Ana, California. During the calendar year1969, it furnished services valued in excess of $50,000 tocustomers who, in turn, are directly engaged in commerce.Respondent admits, and I find, that it is engaged incommerce within the meaning of the Act.All route drivers employed by Respondent, excluding allguards, professionals, production and maintenance em-ployees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.At all times since August 13, 1969, and continuing todate, the Union has been the certified representative of theemployees in the appropriate unit for the purpose ofcollective bargaining with respect to rates of pay, wages,hours, and other terms and conditions of employment.Respondent admits in effect, and I find, that it refused tobargain collectively with the Union. Thus, Respondent hasengaged in, and is engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8(a)(5)and (1), and Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, and theentire record in the case, I recommend that Respondent,SanitaryLaundry & Dry Cleaning Co., Santa Ana,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Sales Drivers,Food Processors,Warehousemen & Helpers, Local 952,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in the following appropri-ate unit:All route drivers employed by Respondent, excludingallguards, professionals, production and maintenanceemployees, and supervisors as defined in the Act.(b) For the purpose of determining the duration of thecertification, the initial year of the certification shall bedeemed to begin on the date that Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit.8(c) Interfering with the efforts of the above-named Uniontonegotiate for or represent employees as exclusivebargaining representative.2.Take the following affirmative action designed toeffectuate the purposes of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofall the employees in the appropriate unit with respect torates of pay, wages, hours, and other terms and conditionsof employment, and embody in a signed agreement anyunderstanding reached.5Eg,American Federation of Labor, et al v N L R B,308 U S 401,N L R B,313 U S 146, 162, RulesandRegulations,Sections102 67(f) and405,et seq102 69(c).6E g,N L R B v Bata Shoe Co,377 F 2d 821, 826 (C A 4).8E g,Burnett Construction Co,149 NLRB 1419, 1421, enfd 350 F 2d7Krieger-Ragsdale & Co, Inc,159 NLRB 490, enfd 379 F 2d 517 (C A570 (C.A 10)7),certdenied 389 US 1041 And seePittsburghPlateGlass Co v SANITARY LAUNDRY & DRY CLEANING55(b) Post at its place of business in Santa Ana, California,copies of the notice attached hereto marked "Appendix."9Copies of said notice, on forms provided by the RegionalDirector for Region 21, shall, after being duly signed by anauthorized representative of Respondent, be posted byRespondent immediately upon receipt thereof and bemaintainedby Respondent for a period of 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyothermaterial.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this TrialExaminer's Decision and Recommended Order, what stepsRespondent has taken to comply herewith.109 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulations of theNational LaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes. In the eventthat the Board'sOrder isenforcedby a judgment of a United States Courtof Appeals,the words in the notice reading"POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD" shall be changed toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."10 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas takento comply herewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse tobargain collectively with SalesDrivers, Food Processors,Warehousemen & Helpers,Local 952, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America asthe exclusive representative of the employees in thefollowing appropriate unit:All route drivers, excluding all guards, profession-als, production and maintenance employees, andsupervisors as defined in the Act.WE WILL NOT interfere with the efforts of the above-named Union to negotiate for or represent employees asexclusive bargaining representative.WE WILL bargain collectively with the above-namedUnion as the exclusive bargaining representative of theemployees in the appropriate unit, and if an under-standing is reached, we will sign a contract with theUnion.SANITARY LAUNDRY & DRYCLEANING CO., INC.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,EasternColumbia Building,849 South Broadway, LosAngeles, California,90014,Telephone 688-5229.